              Case 2:21-po-00237-CKD Document 4 Filed 06/11/21 Page 1 of 1


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )    2:21-po-00237-CKD
                                           )
12                      Plaintiff,         )    ORDER TO DISMISS AND VACATE INITIAL
                                           )    APPEARANCE
13         v.                              )
                                           )
14   FRANK A. WANG,                        )
                                           )    DATE: June 17, 2021
15                      Defendant.         )    TIME: 9:30 a.m.
                                           )    JUDGE: Hon. Carolyn K. Delaney
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:21-po-00237-CKD is GRANTED.

20         It is further ordered that the initial appearance scheduled on

21   June 17, 2021, is vacated.

22   IT IS SO ORDERED.

23
     Dated: June 10, 2021
24                                             _____________________________________
25                                             CAROLYN K. DELANEY
                                               UNITED STATES MAGISTRATE JUDGE
26

27

28

     ORDER TO DISMISS AND
     VACATE INITIAL APPEARANCE                    1                   U.S. V. FRANK A. WANG
